Citation Nr: 1637073	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  08-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to January 1972 in the United States Army, to include service in Vietnam.  He had additional reserve service until January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2014, the Veteran testified before the undersigned during a hearing in Washington, DC.  A transcript of the hearing is included in the electronic claims file.
      
In March 2014 and February 2016, the Board remanded the claim for further development.



FINDING OF FACT

The Veteran's hypertension is not attributable to service, including to his presumed herbicide exposure, was not caused or aggravated by his PTSD, and was not manifest within one year of separation from service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The law also provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Although military personnel records show the Veteran had Vietnam service during the Vietnam Era, hypertension is not a disorder presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  As such, presumptive service connection based on herbicide exposure is not applicable to the claim.  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  The regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, Note (1) (2015).  

Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

The Veteran has current hypertension, documented on VA examination in June 2015.  He contends his hypertension is directly related to service, and/or to his service-connected PTSD.

As for the service treatment records (STRs), as discussed by the Board in March 2014, in September 1970 the Veteran had blood pressure readings of 150/90-100, 152/100-110, 120/80, and 130/80.  The remainder of the STRs are devoid of complaints, treatment, or diagnoses of hypertension.  To the contrary, in May 1970, hypotension, or low blood pressure, was documented.  On the December 1971 separation examination, blood pressure was 116 systolic and 64 diastolic, and hypertension was not documented.  

On VA examination in June 2015, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  The examiner explained that the Veteran had normal blood pressure in service, other than the elevated measurements taken on a single day in 1970.  The examiner stated that this does not meet the diagnostic criteria for hypertension, and that many years of subsequent readings were normal.  The examiner further opined that it was less likely than not that the hypertension was caused or aggravated by PTSD.  There is no evidence that the Veteran's hypertension has been aggravated beyond its natural progression.  The past 12 years of readings showed consistently well-controlled blood pressure, despite the fact that the Veteran has been on only a moderate antihypertensive regimen.  While the regimen has been adjusted over time, this reflects normal progression of the condition.

In February 2016, the Board remanded the claim in order to obtain an addendum opinion addressing direct service connection based on herbicide exposure.

In March 2016, an addendum medical opinion was obtained.  The examiner opined it was less likely than not that the Veteran's hypertension was related to herbicide exposure.  The examiner stated that according to the NAS report titled, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, there is only limited or suggestive evidence of an association between herbicide exposure and hypertension, and as such, this is insufficient to provide a fifty percent or greater likelihood of a causal link.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The VA examination reports are adequate for the purposes of adjudication.  The examiner addressed the contentions of service connection, but opined that the Veteran's hypertension was not related to service, including herbicide exposure, or caused or aggravated by service-connected PTSD.  The examiner based his conclusions on an examination of the claims file, the Veteran's diagnostic reports, and medical literature.  He reviewed and accepted the Veteran's reported history and symptoms regarding hypertension in rendering the opinions.  

The only other evidence to the contrary of the VA examination report is the lay evidence.  The Board finds that the Veteran's lay assertions are both competent and credible.  Consequently, the Board will weigh the lay statements against the medical evidence.

The June 2015 and March 2016 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinions, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service, including herbicide exposure, or the service-connected PTSD.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professionals outweighs that of the general lay assertions.

Presumptive service connection for hypertension as a "chronic disease" is also not warranted as there is no documentation of hypertension from within one year of the Veteran's discharge.  As for a continuity of symptomatology between the disorder and service, hypertension was not noted during service, and, as explained by the June 2015 VA examiner, none of the blood pressure readings obtained met the diagnostic criteria for hypertension.  There was not a combination of manifestations sufficient to identify the disease entity in service; hypertension was never identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for hypertension, that doctrine is not applicable to the claim.  

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached on the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify, including regarding secondary service connection, was satisfied by April 2007 and December 2011 letters.  Moreover, at the January 2014 hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and records from the Social Security Administration.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

The Board is further satisfied that the RO has substantially complied with its February 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ obtained a supplemental VA medical opinion responsive to the inquiries posed by the Board.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  



ORDER

Service connection for hypertension is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


